DETAILED ACTION
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “a comparison sub-system operatively coupled to the detection mat and configured to receive a differential current signal from the at least one pair of groups of detector coils…” The claim, however, does not recite the comparison sub-system is coupled to the sensing unit and it receives the differential current signal from said sensing unit as is clear in applicant’s disclosure in fig.3 and par [42]. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2018/0015832 A1) in view of Wu et al. (2018/0166928 A1).
	Regarding Claim 1,
Nguyen (figs.2, 4, 6) teaches a method comprising: 
utilizing a detection device (for example detection device 40 and 150 illustrated in figs.2 and 6) comprising a plurality of detection coils (40A-40E), and at least one pair of groups of detection coils (at least one pair of groups of detection coils 40A and 40B- 40A is one group and Note: the claim does not explicitly recite that the two impedance values are different. Coils inherently have an impedance value);
determining alignment parameters (pars [44, 46-48]; the induced voltages detected by the detection coils are a set of alignment parameters) representative of electromagnetic coupling between at least one pair of groups of detection coils (pars [44, 47]; the induced voltages are “representative” of coupling between the detection coils 40) and an electromagnetic field generated by an apparatus coil (par [44]; electromagnetic field generated by apparatus coil/transmitter 34);
comparing the alignment parameters with a reference (pars [50-51, 55]; the induced voltage values which are voltage signatures are compared to voltage thresholds);
generating a control signal indicative of an alignment position of the apparatus coil with respect to the detection coils based on the compared alignment parameters (pars [56-59]; based on the compared alignment parameters, a control signal is generated that is “indicative” of an alignment position of the apparatus coil 34 with respect to the detection coils 40 (i.e. a misalignment between the transmitter coil and the receiver coil)).

Wu (figs.1-2), however, teaches it is known in the art for a detection mat to have a plurality of detection coils (par [28]; coils are arranged in a 2D planar array in an upper layer of 12- this upper layer is a “detection mat”. Note: the claim does not recite that the detection mat has any explicit structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nguyen to that of Wu’s detection mat. The motivation would have been to protect the detection coils of Nguyen from external elements while being used outdoors.
Examiner note: The detection coils 40 of Nguyen are not known to be either on the transmitter side and/or the secondary side (see pars [39-40]) and are not limited to the secondary side.
Additionally, applicant’s disclosure at par [49] defines the “alignment parameters” as one of a current pattern, a voltage pattern, a different current or voltage patterns (i.e. only one of the aforementioned limitations are required). Since Nguyen teaches a set of induced voltages, it reads on “alignment parameters”.  
Regarding Claim 2,
The combination of Nguyen and Wu teaches the claimed subject matter in claim 1 and Nguyen further teaches wherein the alignment parameters comprise an actual voltage pattern (pars [44, 46-48]; Nguyen teaches the alignment parameters comprise the induced voltages of the detection coils, which reads on an “actual voltage pattern”), an actual current pattern, a differential current pattern, a differential voltage pattern, or combinations thereof (The recitation of “or” only requires one of the limitations to be read into the claim).

Regarding Claim 10,
The combination of Nguyen and Wu teaches the claimed subject matter in claim 1 and the combination teaches further comprising repositioning the apparatus coil with respect to the detection mat based on the control signal (Nguyen, pars [57-59] and Wu, fig.1, par [28]; modified Nguyen teaches repositioning the apparatus coil with respect to the detection coils of the detection mat so that the induced voltages are no longer skewed and the apparatus coil is aligned with the receiver coil).
Regarding Claim 11,
The combination of Nguyen and Wu teaches the claimed subject matter in claim 1 and Nguyen further teaches providing a recommendation representative of directions for movement of the apparatus coil for the alignment position of the apparatus coil for aligning the apparatus coil with respect to the detection mat based on the compared alignment parameters (pars [37-38, 56-59]; Nguyen teaches providing a recommendation to align the apparatus coil 34 with respect to the detection coils based on the induced voltages. Since the recommendation includes adjusting the position of the transmitter coil 34 to align with the receiver coil, the recommendation is obviously “representative” of directions for movement of the transmitter coil to align with the detection coils and the receiver coil).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2018/0015832 A1) in view of Wu et al. (2018/0166928 A1) in further view of Piasecki et al. (2019/0103771 A1).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and the combination further teaches determining the alignment parameters of at least one of the actual voltage pattern (see rejections of claims 1 and 2). 

Piasecki, however, similarly teaches at least one pair of detection coils (414) and determining an amplitude, a phase, or both of an actual voltage (par [47]; the phase and amplitude of the voltage signal received at each resonating coil can be determined by the CMCM device…).
Thus, the combination teaches Nguyen’s determination of the alignment parameter at least one of the actual voltage pattern further comprises determining the amplitude, phase or both of said voltage pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Piasecki in order to gather more information to help in analyzing the actual voltage pattern determined by Nguyen.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2018/0015832 A1) in view of Wu et al. (2018/0166928 A1) in further view of Maniktala (2016/0285312 A1) in further view of Anwer et al. (2018/0316229 A1).
Regarding Claim 4,
Nguyen teaches the claimed subject matter in claim 1. Nguyen does not explicitly disclose determining a differential current signal between the at least one pair of groups of detection coils. 
Maniktala (figs.1 and 4), however, teaches determining a differential current signal between the at least one pair of groups of detection coils (103/403 and 105/405, pars [22, 38]; Maniktala teaches a differential current signal (the difference between currents 415 and 417 flowing in coils 403 and 405) and how the differential current is determined by the voltage measurements. Par [38] states “if a net current (i.e. the differential current) flows… the sum of the induced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Maniktala of determining the differential current signal in order to build a more robust and a more precise alignment system that takes into consideration additional alignment parameters such as the differential current signal before transmitting the control signal. By more accurately correcting the offset between a transmitter and a receiver, a significant increase in amount of power can be wirelessly transferred.
The combination does not explicitly disclose determining at least one actual current signal from one of the groups of the at least one pair of groups of detection coils.
Anwer, however, teaches determining at least one actual current signal from one of the groups of the at least one pair of groups of detection coils (par [69], sensor coil(s) 410; a processing device measures and determines the actual current flowing in the sensor coil(s) 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of determining at least one actual current signal from one of the groups of detection coils, because taking measurements of a known parameter (i.e. the actual current) in the art is well-within the level of ordinary skill in the art noting that the actual current signal is never used again.
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein determining the differential current signal between the at least one pair of groups of detection coils comprises selecting groups disposed at diagonally opposite ends of the detection mat (Maniktala, fig.4, pars [22, 38]; Maniktala teaches determining the differential 
Examiner further takes official notice that coils disposed at diagonally opposite ends is known in the art.
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches wherein determining the alignment parameters comprise measuring a differential current signal for one or more pairs of detection zones of the plurality of detection zones (Maniktala, fig.4, pars [22, 38]; Maniktala teaches measuring the differential current signal, because it is measured through actual voltage sensing as discussed above in claim 4. Since Maniktala senses the current in the two coils 403, 405, it does so in two detection zones. Note: the claim does not define “detection zones”).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2018/0015832 A1) in view of Wu et al. (2018/0166928 A1) in further view of Sieber (2018/0083349 A1).
Regarding Claim 7,
The combination of Nguyen and Wu teaches the claimed subject matter in claim 1 and the combination further teaches wherein utilizing the detection device comprises disposing the detection mat above a transmitter unit or a receiver unit, of a wireless power transfer (WPT) system (Nguyen, par [39] and Wu, fig.1, par [28]; modified Nguyen teaches the detection mat/the upper layer of 12 forming the detection coils is disposed above the transmitter unit 30).

Sieber, however, teaches it is known in the art that a plurality of detection coils (405) forming the detection mat are disposed on a transmitter unit (420, par [53]; the multiple sense coils 405 may be provided over the surface of the transmitter pad 420).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings the combination to that of Sieber in order to fill in the gaps in Wu and illustrate how the detection coils are obviously disposed on the transmitter unit.
Regarding Claim 8,
The combination of Nguyen, Wu, and Sieber teaches the claimed subject matter in claim 7 and the combination further teaches wherein utilizing the detection device comprises disposing the detection mat in physical contact with at least a portion of a surface of the transmitter unit (Nguyen, par [39] and Wu, fig.1, par [28] and Sieber, par [53]; the combination teaches the detection mat having the plurality of coils is in physical contact with the transmitter unit because it is over the surface of the transmitter unit).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 7 and the combination further teaches wherein positioning the detection mat at a determined distance from a surface of the transmitter unit, such that the detection mat is positioned directly above the transmitter unit and placed between the transmitter unit and the receiver unit (Nguyen, par [39] and Wu, fig.1, par [28] and Sieber, par [53]; the combination teaches the plurality of coils of the detection mat are at a predetermined distance above the transmitter unit and between the transmitter unit and the receiver unit).

s 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2018/0015832 A1) in view of Wu et al. (2018/0166928 A1) in further view of Maniktala (2016/0285312 A1).
Regarding Claim 12,
Nguyen (figs.2, 4, 6) an alignment system, comprising: a detection device (for example detection device 40 and 150 illustrated in fig.6), comprising: 
	a plurality of detection coils (40A-40E), and at least one pair of groups of detection coils (at least one pair of groups of detection coils 40A and 40B- 40A is one group and 40B is another group. This meets the broadest reasonable interpretation in light of applicant’s disclosure at par [16]), wherein the at least one pair of groups of detection coils comprises a first group of detection coils (40A) and a second group of detection coils (40B), and wherein the first group of detection coils comprises a first impedance value (Nguyen teaches the structure of the detection coil 40A that makes up the first group and thus Nguyen’s detection coil 40A inherently has a first impedance value), and a second group of detection coils comprises a second impedance value (Nguyen teaches the structure of the detection coil 40B that makes up the second group and thus Nguyen’s detection coil 40B inherently has a second impedance value. Note: the claim does not explicitly recite that the two impedance values are different. Coils inherently have an impedance value);
a sensing unit (250) operatively coupled to the detection coils (40) and configured to determine alignment parameters (pars [44, 46-48]; the induced voltages detected by the detection coils are a set of alignment parameters) representative of electromagnetic coupling between at least one pair of groups of detection coils (pars [44, 47]; the induced voltages are “representative” of coupling between the detection coils 40) and an electromagnetic field 
a comparison sub-system (252) operatively coupled to the detection coils (40) and configured to receive the alignment parameters from the at least one pair of groups of detection coils (40, pars [50-51, 55]; the induced voltage values which are voltage signatures are received by 252 from the detection coils and compared to voltage thresholds), wherein the comparison subsystem (252) is configured to transmit a control signal based on the alignment parameters (pars [56-59]; based on the compared alignment parameters, a control signal is transmitted that indicates an alignment position of the apparatus coil 34 with respect to the detection coils 40 (i.e. a misalignment between the transmitter coil and the receiver coil)).
Nguyen does not explicitly disclose a detection mat having the plurality of detection coils.
Wu (figs.1-2), however, teaches it is known in the art for a detection mat to have a plurality of detection coils (par [28]; coils are arranged in a 2D planar array in an upper layer of 12- this upper layer is a “detection mat”. Note: the claim does not recite that the detection mat has any explicit structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nguyen to that of Wu’s detection mat. The motivation would have been to protect the detection coils of Nguyen from external elements while being used outdoors.
The combination does not explicitly disclose to receive a differential current signal from the at least one pair of groups of detection coils.
Maniktala (figs.1 and 4), however, teaches to receive a differential current signal from the at least one pair of groups of detection coils (103/403 and 105/405, pars [22, 38], claim 2; 
Thus, the combination teaches that the comparison sub-system of Nguyen would additionally receive the parameter of a differential current signal to transmit the control signal noting that Maniktala shows the relationship between the induced voltages in the coils and the differential current. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of the combination to that of Maniktala’s differential current signal in order to build a more robust and a more precise alignment system that takes into consideration additional alignment parameters such as the differential current signal before transmitting the control signal. By more accurately correcting the offset between a transmitter and a receiver, a significant increase in amount of power can be wirelessly transferred.
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 12 and the combination teaches further comprising a control unit (Nguyen, fig.6, 152) operatively coupled to the detection device (Nguyen, fig.6, 152 coupled to 40 and 150) and configured to receive the control signal from the comparison sub-system (Nguyen, pars [56-59], Wu, fig.1, Maniktala, pars [22, 38], claim 2; modified Nguyen’s control unit 152 receives the control signal from the comparison sub-system 252).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 13 and the combination further teaches wherein the control unit is configured to communicate the control signal to the apparatus coil to reposition the apparatus coil with respect to the detection mat based on the 
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches a primary power source (Nguyen, fig.2, 20) configured to supply power in the form of an alternating current (AC) voltage signal (Nguyen, par [22]; AC alternating power signal which includes voltage- P=V*I); a transmitter unit (Nguyen, fig.2, 12) comprising at least one transmitter coil (Nguyen, 34), wherein the transmitter unit is configured to receive the AC voltage signal from the primary power source (Nguyen, 20, par [22]), wherein the transmitter unit is configured to generate a primary magnetic field in response to the received AC voltage signal (Nguyen, fig.2, pars [25, 32, 37]; generating a primary magnetic field shown by the upward arrows in response to the AC power/voltage received), and wherein the detection mat is operatively coupled to the transmitter unit (Nguyen, fig.2, par [39] and Wu, Fig.1; modified Nguyen shows the detection mat operatively coupled to the transmitter unit).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2018/0015832 A1) in view of Wu et al. (2018/0166928 A1) in further view of Maniktala (2016/0285312 A1) ) in further view of Sieber (2018/0083349 A1).
Regarding Claim 16,
The combination teaches claimed subject matter in claim 15 and the combination further teaches the detection device comprises disposing the detection mat above a transmitter unit or a receiver unit, of a wireless power transfer (WPT) system (Nguyen, par [39] and Wu, fig.1, par [28]; modified Nguyen teaches the detection mat/the upper layer of 12 forming the detection coils is disposed above the transmitter unit 30).

Sieber, however, teaches it is known in the art that a plurality of detection coils (405) forming the detection mat are disposed on a transmitter unit (420, par [53]; the multiple sense coils 405 may be provided over the surface of the transmitter pad 420).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings the combination to that of Sieber in order to fill in the gaps in Wu and illustrate how the detection coils are obviously disposed on the transmitter unit.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (2018/0015832 A1) in view of Wu et al. (2018/0166928 A1) in further view of Maniktala (2016/0285312 A1) in further view of Gao et al. (2020/0290467 A1).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 12. The combination does not explicitly disclose further comprising a compensator element operatively coupled to at least one group of detection coils.
Gao (fig.2c), however, teaches further comprising a compensator element (item 142, “compensation capacitor”) operatively coupled to at least one group of detection coils (item 139. Note: the claim broadly recites the “compensator element” and does not recite the structure of the compensator element and what is it used for. Thus, any “compensator element” meets the broadest reasonable interpretation of the claim).  
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Gao’s compensator element in order to create resonance and significantly increase the output signal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836